Citation Nr: 1218218	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1942 to April 1942, and from September 1945 to June 1946.  The Veteran died in May 1999.  The appellant is seeking benefits as his surviving spouse.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied the appellant's claim for lack of new and material evidence.  In February 2010, the Board reopened the claim and remanded it for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in May 2009.  The death certificate lists the cause of the Veteran's death as gastric carcinoma.

2.  At the time of the Veteran's death, service connection was in effect for pulmonary tuberculosis, inactive, evaluated as 30 percent disabling.

3.  The condition which caused the Veteran's death did not begin in service, was not manifested within one year after discharge, may not be presumed to be related to any incident of service, and have not been otherwise shown to be causally related to service.

4.  A disability which was incurred in service did not cause or contribute substantially or materially to his death, did not aid or lend assistance to the production of death, did not accelerate death, and did not render the Veteran materially less capable of resisting the effects of the primary cause of death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided the appellant notice by letters dated in November 2007 and March 2010.  The November 2010 letter provided notice in compliance with Hupp.  As noted above, the Board reopened the claim in February 2010 and remanded it for further evidentiary development.  While the November 2010 notice noted the prior final decision and indicated that the appellant would need to submit new evidence, the case was readjudicated in the April 2010 and November 2011 supplemental statements of the case which clearly addressed the issue on the merits.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In addition,  the appellant has submitted additional evidence and argument and has indicated actual knowledge of the requirements to substantiate the claim and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 294 (1993) 

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d) , is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood, 520 F.3d at 1348.  The Board finds that there is no reasonable possibility that such assistance would aid in substantiating this claim because, for the reasons discussed below, the evidence does not indicate that a service-connected disability caused the Veteran's death and the lay evidence of record is insufficient to substantiate the claim. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The Veteran died in May 1999.  At the time of his death, service connection was in effect only for pulmonary tuberculosis, which was then rated as 30 percent disabling.  

A May 1999 death certificate listed the Veteran's immediate cause of death as gastric carcinoma.  Service connection was not in effect for this condition, and there were no unadjudicated claims for service connection pending at his death.  The Board therefore considers whether the condition which caused his death could have been service connected.  The Board must also consider whether the service-connected tuberculosis caused or contributed to the Veteran's death.

For service connection to be established, the evidence must show that the condition which caused the Veteran's death began in service or was otherwise causally related to an event in service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection for malignant tumors will be presumed to have been incurred in service if they are manifest to a compensable degree within the first year following active military service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the relevant evidence in the claims folder.  Service records reflect that the Veteran was discharged in 1946 as a result of a disability incurred in service, identified as "PTB [pulmonary tuberculosis], minimal, fibrocaseous, unilateral, right".  Service connection was granted for tuberculosis in 1946, and the Veteran received varying rates of compensation throughout his lifetime.  The Board has also reviewed post-service private and VA outpatient treatment records.  During a VA examination in January 1961, the Veteran reported epigastric pain especially when his stomach was empty.  The examiner did not diagnose any gastric disorders.  

The claims file contains a June 2010 certification from a local hospital which indicates that the Veteran was treated for upper gastrointestinal bleeding secondary to gastric cancer between August and September 1998.  The letter also certifies that the Veteran was treated "sometime in 1990," although those records are no longer maintained.  A March 2000 private medical certificate indicates that the Veteran was hospitalized in February 1999 with a diagnosis of bleeding gastric cancer stage IV, status post tube jejunostomy.  

The claims file also contains an October 2006 letter from R.B., M.D., who states that he was the physician who signed the Veteran's death certificate which indicated that the cause of death was gastric carcinoma.  R.B. states that based on treatment records from Jose R. Reyes Memorial Medical Center from August 1998 to February 1999, the Veteran was suffering bleeding gastric cancer, STAGE IV, of which a surgical procedure was undertaken but he did not recover.  It was stated that before his confinement in the hospital, the Veteran was under his care for the same gastric problem on and off and that according to the Veteran that had been the case since he left the military service after the second world war.  It was also indicated that the records of his diagnosis and treatment had been discarded.   

After carefully reviewing the evidence, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  There is no indication in the Veteran's service treatment records that the gastric cancer which directly caused his death began during service.  Furthermore, there is no evidence that gastric carcinoma manifested within one year of the Veteran's separation from service.  The available evidence indicates only that the Veteran was diagnosed with gastric cancer by at least August 1998, and possibly as early as 1990.  In either case, there is no evidence of gastric cancer for more than 40 years after the end of his service.  Therefore, gastric cancer did not begin during service or within one year of separation.  

Moreover, there is no competent, probative or credible evidence showing that the service-connected pulmonary tuberculosis contributed to the Veteran's death.  While in a May 2007 statement, the appellant appears to assert that the service-connected disability was consistent with gastric cancer which caused the Veteran's death, there is no competent evidence to support an assertion that the service-connected tuberculosis caused or contributed to the Veteran's death.  The death certificate lists only gastric cancer as the cause of death and does not indicate any other contributing causes.  There is no competent medical opinion linking the gastric cancer to the service-connected tuberculosis.  As discussed fully below, the appellant is not competent to render a medical opinion in this case.  

Furthermore, there is no competent or credible evidence of record indicating that gastric cancer is related to service on the basis on continuity of symptoms since service.  Treatment records fail to show any complaints of gastric disorders prior to January 1961, nearly 15 years after service, and even then the complaints were not associated with gastric cancer.  The Veteran's treating physician did not associate the cause of death with service.  He did not render an opinion regarding whether the service-connected tuberculosis caused the Veteran's death or whether the gastric cancer had its onset in service or within one year of service.  The physician made several statements as to what the Veteran told him during his treatment of the Veteran and related that the Veteran reported having gastric symptoms "on and off" continuously since service.  The evidence of record, however, shows that on VA examinations in February 1950 and September 1958 there were no complaints of gastric problems.  Following the report of gastric complaints in 1961, there were no further complaints shown in the treatment records.  As such, to the extent that the private physician indicated that the Veteran reported a continuity of gastric symptoms since service, those assertions are not found to be credible as they are inconsistent with treatment records dated prior to and after 1961 that do not show complaints or treatment of a gastric condition.  

It is also emphasized that to the extent that the private physician indicated that the Veteran may have asserted a link between service and his gastric cancer, the Veteran, as a layperson, is not competent to diagnose the cause of his alleged gastric problems.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

The Board acknowledges that the appellant contends that the Veteran's gastric cancer had its onset in service.  As discussed above, however, the competent and credible evidence or record does not support that contention.  There is no indication that the appellant is competent to assert that the Veteran's gastric cancer had its onset in service.  See 38 C.F.R. § 3.159(a)(2) ; Layno v. Brown, 6 Vet. App. 465, 471 (1994).  As a lay person, the appellant is not competent to opine on medical matters such as the etiology of medical disorders.  The record does not show, nor does the appellant contend, that she has specialized education, training, or experience that would qualify her to provide an opinion on this matter.  Accordingly, the appellant's lay statements are entitled to no probative value.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

The appellant asserts that the cause of her husband's death is related to his being held as a prisoner of war (POW) for three days in April 1942.  38 C.F.R. § 3.309(c)(2) provides that, if the Veteran was intended or detained for not less than 30 days, the following diseases shall be presumptively service connected if manifested to a degree of disability of 10 percent or more at any time after discharge or released from active service even though there is no record of such disease during service: avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infections causes; cirrhosis of the liver.  The presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(5), 3.309(c).  The evidence does not show that any of these conditions caused or contributed to the Veteran's death.

Furthermore, the evidence does not establish that the Veteran was in fact a POW for 30 days or more.  For a member of the Philippine Commonwealth Army, such as the Veteran, the period of active service is from the date certified by the Armed Forces as the date of enlistment or date of report for active duty, whichever is later, to the date of release from active duty, discharge, or death.  38 U.S.C.A. § 3.41(a).  In this case, the United States Department of the Army (USDA) certified the Veteran's period of creditable valid service for VA purposes from January 1942 to April 1942, and from September 1945 to June 1946.  Active service will include a POW status immediately following a period of active duty.  38 C.F.R. § 3.41(b).  The USDA determined that the evidence is insufficient to show that the Veteran was a POW for the two days he claimed in April 1942.  In a December 1988 Administrative Decision, VA concluded that the Veteran did not have POW status for 30 days or more.  Thus, the Veteran is not entitled to any presumption due to POW status.  

In summary, the Veteran was not service-connected during his lifetime for gastric carcinoma, the condition which caused his death.  There is no competent, credible or probative evidence that the condition noted on the death certificate manifested in service or within one year of separation, and there is no competent, credible or probative evidence linking gastric cancer to service or linking the service-connected pulmonary tuberculosis to the cause of the Veteran's death.  As the preponderance of the evidence is against the claim, service connection for cause of death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


